United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1882
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Steven Sean Pile

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: January 15, 2016
                               Filed: April 11, 2016
                                   [Published]
                                  ____________

Before MURPHY, SMITH, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Steven Pile appeals the district court's1 denial of his motion to suppress
evidence that was obtained pursuant to a search warrant. We affirm.


      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.
                                       I. Background
       In February 2013, Pulaski County law enforcement arranged for an undercover
officer to purchase methamphetamine from Pile at his camper located at Willow
Beach State Park campground near Scott, Arkansas. On the day of the arranged
purchase, Lieutenant Jim Potter and other law enforcement officers set up
surveillance of Pile's camper. A confidential informant introduced the undercover
officer to Pile, but Pile refused to sell the undercover officer methamphetamine at that
time. Instead, Pile wanted to postpone the meeting with the undercover officer and
the informant.

       Notwithstanding the failed drug sale, law enforcement decided to arrest Pile on
known outstanding felony warrants. When two officers approached Pile outside of his
camper, he ran. Once Pile was apprehended, the officers and Pile returned to the
campsite, to an area approximately 15 feet from Pile's camper. After reading Pile his
Miranda rights, Lieutenant Potter asked him whether there was anyone else at the
campsite. Pile said that his friend was inside the camper. Lieutenant Potter
approached the side door of the camper, walked up the stairs, opened the door and
announced "Sheriff's Office," and looked through the opening of the doorway and
saw an individual lying on the couch. Lieutenant Potter then opened the door further
and shouted, "Sheriff's Office, hey." He asked the individual to exit the camper. As
the individual was exiting, Lieutenant Potter—standing outside—noticed two glass
pipes, commonly used to smoke methamphetamine, on a table inside the camper.

       Subsequently, law enforcement sought a warrant based on Lieutenant Potter's
observation of the pipes and Pile's postponed methamphetamine sale to the
undercover officer. Law enforcement obtained a warrant to search the camper, and
during the execution of the warrant, law enforcement uncovered the two glass pipes
that Lieutenant Potter had seen as well as other drug paraphernalia, a handgun, and
ammunition.



                                          -2-
       Pile moved to suppress the evidence obtained in the camper and any statements
made following the search. The district court denied Pile's suppression motion. The
district court held that the protective sweep exception set forth in Maryland v. Buie,
494 U.S. 325 (1990), applied to the facts. Specifically, the district court found that
Lieutenant Potter lawfully approached the camper,2 opened the door, and "look[ed]
with trained eyes" and saw suspected drug paraphernalia—at least one of the glass
pipes. The court concluded that the pipe and other background facts provided
probable cause to support the issuance of the search warrant. Pile filed a motion to
reconsider, but the district court denied the motion.

                                    II. Discussion
       Pile argues that Lieutenant Potter's conduct violated the Fourth Amendment's
prohibition of unreasonable searches and seizures. Pile criticizes the district court for
applying the protective sweep exception. According to Pile, the exception does not
cover Lieutenant Potter's conduct because the objective of Lieutenant Potter's search
was to establish probable cause in order to obtain a search warrant. We review the
district court's factual findings for clear error, but we review de novo its
determination that the Fourth Amendment was not violated. United States v. Pratt,
355 F.3d 1119, 1121 (8th Cir. 2004).

       The Fourth Amendment protects "the people . . . against unreasonable searches
and seizures." U.S. Const. amend. IV. Generally, a warrantless search of a home is
unreasonable. United States v. Karo, 468 U.S. 705, 717 (1984). There are, however,
several limited exceptions to this general rule. Id. at 717–18. In Buie, the Supreme
Court recognized a "protective sweep" as one such exception. 494 U.S. at 337. "A
'protective sweep' is a quick and limited search of premises, incident to an arrest and
conducted to protect the safety of police officers or others." Id. at 327. The sweep
must be "narrowly confined to a cursory visual inspection of those places in which


      2
          The district court found that the camper was "Pile's home."

                                          -3-
a person might be hiding." Id. And the sweep must be based on "articulable facts
which, taken together with the rational inferences from those facts, would warrant a
reasonably prudent officer in believing that the area to be swept harbors an individual
posing a danger to those on the arrest scene." Id. at 334.

       Lieutenant Potter did not violate Pile's Fourth Amendment rights when he
opened the door to the camper, asked the individual inside to come out, and, in the
process, observed contraband. Lieutenant Potter had reasonable suspicion to conduct
the sweep based upon Pile's declaration that his friend was inside the camper.
Nonetheless, Pile maintains that Lieutenant Potter searched for reasons unrelated to
safety, and, thus, the search fell outside the scope of the protective sweep exception.
Pile's point, even if true, would be immaterial. Just as with the probable-cause
analysis, we ignore subjective considerations of law enforcement and instead
objectively analyze the exception to the warrant requirement, "focusing on what a
reasonable, experienced police officer would believe." See United States v. Kuenstler,
325 F.3d 1015, 1021 (8th Cir. 2003) (quotation and citations omitted). Given the
unsecured, unknown individual inside the camper, a reasonable, experienced officer
in Lieutenant Potter's position would be concerned with securing the arrest scene.
Lieutenant Potter, or any other reasonable officer, would be justified in believing that
the camper could "harbor[] an individual posing a danger to those on the arrest
scene." See Buie, 494 U.S. at 334.

       Pile also argues that Lieutenant Potter's conduct falls outside of Buie because
he was already arrested and his arrest occurred outside of the camper. Neither reason
undermines the lawfulness of Lieutenant Potter's search. "A protective sweep may be
executed after an arrest if there is a reasonable possibility that other persons may be
present on the premises who pose a danger to the officers." United States v. Davis,
471 F.3d 938, 944 (8th Cir. 2006). As we have already concluded, Lieutenant Potter
was reasonable in believing that there was an individual inside the camper based on
Pile's own words. Officers could reasonably have perceived the unknown individual

                                          -4-
as a potential danger to those on the arrest scene. Finally, we have previously applied
the protective sweep exception in similar situations, where an arrest occurs outside
of a structure that officers subsequently search. See, e.g., id. (search of a barn); United
States v. Brown, 217 F.3d 605, 607 (8th Cir. 2000) (search of a home). Indeed, in
Buie, the Court was concerned with dangers posed "to those on the arrest scene." 494
U.S. at 334 (emphasis added). Pile misreads Buie's "in-home arrest" language. See id.
at 337. To be sure, the arrest in Buie occurred inside of a home. But the rationale
supporting the Court's recognition of the protective sweep—safety of police officers
and others—may extend beyond a home's four walls, depending on the facts.

      The district court did not err in applying the protective sweep exception to
Lieutenant Potter's conduct and denying Pile's suppression motion.

                                  III. Conclusion
       Accordingly, we affirm the judgment of the district court.
                      ______________________________




                                           -5-